                      Case 19-10323-CSS          Doc 472        Filed 06/18/19         Page 1 of 6



                              IN THB UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

In re                                                           Chapter 1l


PERNIX SLEEP, INC., et al.l                                     Case   No. 19-10323 (CSS)


                                l)ebtors.                       Jointly Administered

CI{AD MYERS AND JEFFREY HAR
On behalf of themselves and all others similarl
Situated,
                              Plaintiffs,                       Adv. No. 19-s0107 (CSS)

           v.
PERNIX THERAPEUTICS, LLC,


                             Defendant.

                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                   FOR HBARING ON JUNE 20,20t9 AT 2:00 p.M.2 BEFORE THE
                          HONORABLE CHRISTOPTIER S. SONTCHI

        STED MATTERS \ryITH CERTIFICATE OF
CERTIFICATION OF COUNSEL:

           Motion of the Debtors for Entry of an Order Authorizing the Debtors to Reject Certain
           Executory Contracts Nunc Pro Tunc to May 3 1,2019 [D.l. 450, filed on May 3I,20191

           Response         Deadline: June 13,2019     at 4:00 p.m.

           Responses Received: None.



 'Ihe Debtors in these cases, along with the last four digits of each l)ebtor's federal tax identification number, where
'
applicable, are: Pernix Therapeutics Holdings, lnc. (4736), Pernix'lherapeutics, LL,C (1128), Pernix Manufacturing,
LLC (1236), Pernix Sleep, Inc. (1599), Cypress Pharmaceuticals, Inc. (1860), Hawthorn Pharmaceuticals, Inc.
(2769), Macoven Pharmaceuticals, L.L.C. (4549), Gaine, Inc. (3864), Respicopea, lnc. (1303), Pernix Ireland
Limited (3l06PH), Pernix lreland Pain Designated Activity Company (0190LH), Pernix Holdco I, LLC, Pernix
Holdco 2,L,LC, Pernix Holdco 3, t,LC.

'If you wish to appear telephonically at the hearing, please schedule your appearance with CourtCall prior to the
hearing. The telephone nurnber for CouftCall is (866) 582-6878.




{ r 228. 002-W00s 6229.2}
                      Case 19-10323-CSS          Doc 472     Filed 06/18/19      Page 2 of 6



           Related Documents

           A.    Certificate of No Objection [D.L 465, filed on June 1 4,2019)

           B.   Order Granting the Motion of the Debtors f'or Entry of an Order Authorizing the
                Debtors to Reject Certain Executory Contracts Nunc Pro Tunc to May 31, 20i9 [D.1.
                 469,entered on June 18, 20191

           Status: On June I8, 2019, the Court entered an order granted the relief requested
           Accordingly, ahearing regarding this matter is not required.

2          Motion of Susan Ghirsig for Relief fi'om the Automatic Stay Pursuant to Section 362(d)
           of the Bankruptcy Code in Order to Resolve Her Claim and Collect from Applicable
           Insurance Proceeds [D.I. 451, hled on May 3I,20197

           Response         Deadline: June 13,2019   at 4:00 p.m.

           Responses Received:

           A.   Inf-ormal comments from the Debtors

           B. Informal cornments from The Chubb Cornpanies
           Related Documents: None.

           Status: The Movant         will   submit a Certification   of   Counsel   in   accordance with the
           Court's procedures.

J          Motion of the Debtors for Entry of an Order (I) Authorizing the Assumption and
           Assignment of that Certain Unexpired Lease and (II) Fixing the Cure Costs Related to the
           Unexpired l-ease Pursuant to Bankruptcy Code Section 365 [D.I. 458, filed on .Iune 6,
           201el

           Response         Deadline: June 13,2019   at 4:00 p.m.

           Responses Received: None.

           Related Documents:

           A.   Certificate of No Objection !D.I.466, filed on June 14, 20191

           B.   Order Granting Motion of the Debtors for Entry of an Order (I) Authorizing the
                Assumption and Assigrunent of that Certain lJnexpired Lease and (II) Fixing the Cure
                Costs Related to the Unexpired Lease Pursuant to Bankruptcy Code Section 365 [D.I.
                470, entered on June 18, 2019]




{ r 228.002-W00 56229 .2}                               2
                      Case 19-10323-CSS            Doc 472     Filed 06/18/19    Page 3 of 6



             Status: On June 18, 2019, the Court entered an order granted the relief requested.
             Accordingly, a hearing regarding this matter is not required.

CONTESTED MA                            GOING FORWARD

4.           Motion of Debtors for Entry of an Order (l) Approving the Disclosure Statement on an
             Interirn Basis; (II) Scheduling a Combined Hearing on Final Approval of the Disclosure
             Statement and Plan Confirmation and Deadlines Related Thereto; (III) Approving the
             Solicitation, Notice and Tabulation Procedures and the Forms Related Thereto; and (lV)
             Granting Related Relief fD.L 341, filed on April 22,20191

             Response       Deadline:   .Iune I 3,2019 at 4:00 p.rn.

             Responses Received:

             A. Informal comments fiom Cardinal Health
             B.   Infonnal comments from Mississippi Department of Revenue

             C. Informal comments from Cigna Health and Life Insurance Company
             D.   Objection of The Chubb Companies to the First Amended Joint Plan of Liquidation
                  of Pernix Sleep, Inc. and its Affiliated Debtors and Debtors-In-Possession Pursuant to
                  Chapter 1 1 of the Bankruptcy Code [D.I. 464, filed on June 13,2019]

             E. Objection to Confìrmation of Plan from Karen           Schreiber [D.I. 371, filed onMay 2,
                  201e1

             Related Documents

             F.   .loint Plan of l-iquidation of Pernix Sleep, Inc. and its Affiliated Debtors and Debtors-
                  In-Possession Pursuant to Chapter 11 of tlre Bankruptcy Code [D.I. 339, fìled on
                  April22,20l9l
             G. Disclosure Statement for the Joint Plan of Pernix Sleep, Inc. and its Afl.rliatecl
                l)ebtors-In-Possession Pursuant to Chapter 11 of the Bankruptcy Code [D.L 340,
                  frled on April22,20191

            H. First Amended Joint Plan of Liquidation of Pernix Sleep, Inc. and its Affìliated
                  Debtors and Debtors-ln-Possession Pursuant to Chapter 11 of the Bankruptcy Code
                  fD.l, 378, filed on May 6, 20191
            I.    F'irst Amended Disclosure Statement for the Joint Plan of Pernix Sleep, Inc. and its
                  Affìliated Debtors-In-Possession Pursuant to Chapter 11 of the Bankruptcy Code
                  !D.L 379, filed on May 6,20191




{l   228.002-W00 s6229.2)                                  3
                    Case 19-10323-CSS        Doc 472       Filed 06/18/19   Page 4 of 6



            J.    Notice of Filing of Blacklines for (i) First Amended Joint Plan of Liquidation of
                  Pernix Sleep, Inc. and its Affiliated Debtors and Debtors-In-Possession Pursuant to
                  Chapter l,L of the Bankruptcy Code and (ii) First Amended Disclosure Statement for
                  the Joint Plan of Pernix Sleep, Inc. and its Affiliated Debtors-In-Possession Pursuant
                  to Chapter 11 of the Bankruptcy Code [D.I.380, filed on May 6,20191

            K.   Order (I) Approving the First Amended Disclosure Statement on an Interim Basis;
                 (II) Scheduling a Combined Hearing on Final Approval of the First Amended
                 Disclosure Statement and First Amended Plan Confirmation and Deadlines Related
                 Thereto; (III) Approving the Solicitation, Notice and Tabulation Procedures and the
                 Forms Related Thereto, and (IV) Granting Related Relief [D.I. 389, filed on May 6,
                  20rel
            L.   First Amended Joint Plan of Liquidation of Pernix Sleep, Inc. and its Affiliated
                 Debtors and Debtors-In-Possession Pursuant to Chapter 11 of the Bankruptcy Code
                 [D.I. 390, filed on May 6, 20191(Solicitation Version)
            M. First Amended Disclosure Statement for the Joint Plan of Pernix Sleep, Inc. and its
               Affiliated Debtors-In-Possession Pursuant to Chapter L1 of the Bankruptcy Code
                 [D.I. 391, filed on May 6, 20191(Solicitation Version)
            N. Notice of (Ð Interim Approval of the First Amended Disclosure Statement and (B)
               Combined Hearing to Consider Final Approval of the First Amended Disclosure
                 Statement and Confirmation of the First Amended Plan and the Objection Deadline
                 Related Thereto lD.I.3g2, filed on May 6, 20Igl

           O. Notice of Filing Plan Supplement [D.I. 459, filed on June 6, 201,9]
           P.    Notice of Filing of Amended Plan Supplement [D.I. 47L, liledon June 18, 20L9)

           Status: The Debtors believe that the informal objections from Cardinal Health (Item
           4.4), Mississippi Department of Revenue (Item 4.8) and Cigna Health and Life
           Insurance Company (Item 4.C) are resolved. The Debtors are working on revisions to
           consensually resolve The Chubb Companies' objection (Item 4.D). This matter is going
           forward.

     5.    Joint Motion of Proposed Class Representatives and Defendant, Pursuant to Section 105
           of the Bankruptcy Code and Bankruptcy Rules 9019 and 7023 to (I) Approve the
           Settlement Agreement Pursuant to Bankruptcy Rule 9019, (II) Preliminarily Approve the
           Settlement Agreement Pursuant to Bankruptcy Rule 7023, (III) Certify the Settlement
           Class for Settlement Purposes, Including the Appointment of Class Counsel and the Class
           Representatives, (IV) Approve the Form and Manner of Notice to Class Members of the
           Settlement, (V) Schedule a Fairness Hearing to Consider Final Approval of the
           Settlement Agleement, (VÐ Finally Approve the Settlement Agreement Following the




{1228.002 -W 0 0 5 6229.2)                             4
                      Case 19-10323-CSS          Doc 472    Filed 06/18/19   Page 5 of 6



             Fairness Hearing, and      (VlI) Grant Related Relíef [D.I. 408 and Adv. D.I. 18, filed on
             May 11,20191

             Rqqpqup        !çadliqs:   May 23,2019 at 4:00 p.m.

             Responses Received: None.

             Related Documents:

             A.   Class Action Adversary Proceeding Complaint       - Adv. No. 19-50107 [D.f. 74 and
                  Adv. D.l. l, filed on February 21,20191

             B.   Summons and Notice of Pretrial Confbrence in an Adversary Proceeding [Adv. D.L 3,
                  issued on March 5,20191

             C. ISEALED] Exhibit A to .Ioint Motion of            Proposed Class Representatives and
                  Defendant, Pursuant to Section 105 of the Bankruptcy Code and Bankruptcy Rules
                  9019 and 7023 to: (I) Approve the Settlement Agreement Pursuant to Bankruptcy
                  Iìule 9019, (II) Preliminarily Approve the Settlement Agreement Pursuant to
                  Bankruptcy Rule 7023, (III) Certify the Settlement Class for Settlement Purposes,
                  Including the Appointment of Class Counsel and the Class Representatives, (IV)
                  Approve the Form and Manner of Notice to Class Members of the Settlement, (V)
                  Schedule a Fairness l-Iearing to Consider Final Approval of the Settlement
                  Agreement, (VI) Finally Approve the Settlement Agreement Following the Fairness
                  Flearing, and (VII) Grant Related I{elief [D.L 409 and Adv. D.I. 19, filed on May I 1,
                  20tel
             D.   Order Granting Joint Motion to Shorten Time for Notice of Joint Motion of Proposed
                  Class Representatives and Defendant, Pursuant to Section 105 of the Bankruptcy
                  Cocle and Bankruptcy Rules 9019 and 7023 to: (I) Approve the Settlement Agreement
                  Pursuant to Bankruptcy Rule 9019, (II) Preliminarily Approve the Settlement
                  Agreement Pursuant to Bankruptcy Rule 7023, (lII) Certify the Settlement Class for
                  Settlement Putposes, Including the Appointment of Class Counsel ancl the Class
                  Representatives, (IV) Approve the Forrn and Manner of Notice to Class Members of
                  the Settlement, (V) Schedule a Fairness Hearing to Consider Final Approval of the
                  Settlement Agreement, (VD Finally Approve the Settlement Agreement Following
                  the Fairness Ilearing, and (VII) Grant Related Relief lD.I. 4T2 and Adv. D.L 22,
                  entered on May 13,20191

             R. Notice of Hearing [D.I.     413 and Adv. D.I. 23,filed on May 13,2019]

            F.    Order Granting Motion to Seal the Joint Motion of Proposed Class Representatives
                  and Defenclant, Pursuant to Section 105 of the Bankruptcy Code and Bankruptcy
                  Rules 9019 and 7023 to: (I) Approve the Settlement Agreement Pursuant to
                  tsankruptcy Rule 9019, (II) Prelirninarily Approve the Settlement Agreement
                  Pursuant to Bankruptcy Rule 7023, (III) Certify the Settlement Class for Settlement




{l   228.002-W00 56229.2}                               5
                            Case 19-10323-CSS   Doc 472        Filed 06/18/19   Page 6 of 6



                    Purposes, Including the Appointment of Class Counsel and the Class Representatives,
                    (IV) Approve the Form and Manner of Notice to Class Members of the Settlement,
                    (V) Schedule a Fairness Hearing to Consider Final Approval of the Settlernent
                    Agreement, (VD Finally Approve the Settlement Agreement Following the Fairness
                    Hearing, and (VII) Grant Related Relief [D.1. 429 and Adv. D.L 27, entered on May
                    22,20191

            G. Amended Order Pursuant to Section 105 of the Bankruptcy Code and Banlruptcy
               Rules 7023 And 9019 (I) Preliminarily Approving the Settlement, (II) Certifying a
               Class of WARN Act Claimants for Settlement Purposes Only, (III) Appointing Class
               Counsel and Class Representatives, (IV) Approving the Form and Manner of Notice
               to Class Members of the Class Certification and Settlement, (V) Scheduling a
               Fairness Hearing to Consider Final Approval of the Settlement, and (VI) Granting
                    Related Relief [D.1. 440 and Adv. D.1.29, entered on May 28,2019]

           Status: This matter is going forward with respect to a fairness hearing for frnal approval
           of the settlement.

Dated: June 18,2019                                   LANDIS RA           & COBB LLP
       Wilmington, Delaware

                                                                          o.3407)
                                                      Kerri    Mumford (No. al86)
                                                      Jennifèr L. Cree (No. 5919)
                                                      Nicolas E. Jenner (No. 6554 )
                                                      919 Market Street, Suite 1800
                                                      Wilmington, Delaware 1 9801
                                                      Telephone: (302) 467 -4400
                                                      Facsimile: (302) 467 -4450
                                                      Email: landis@lrclaw.com
                                                              mumford@lrclaw.com
                                                             cree@lrclaw.com
                                                             jenner@lrclaw.com
                                                       -and-
                                                       DAVIS POLK & WARDWELL LLP
                                                       Eli J. Vonnegut (Admitted pro hac vice)
                                                       Christopher S. Robertson (Admitted pro hac vice)
                                                      450 Lexington Avenue
                                                      New York, New York 10017
                                                      Telephone: (212) 450 -4000
                                                      Facsimile: (212) 7 0I -5800
                                                      Email : eli.vonnegut@davi spolk. com
                                                              christopher.robertson@davispolk. com

                                                       Counsel to the Debtors and Debtors-In-Possession




{ t 228.002 -W   00 5   6229 .2}                        6
